DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a Final Office Action in response to applicant’s arguments filed on April 25, 2022

Claims 7-12 are cancelledClaims 1, 2, 4, 6, 30-33, 35 are amendedClaims 38-43 are newClaims 1-6 and 30-43 are pending

Examiner’s Note: Paragraphs 0236 and 0248 of the specification defines that a processor may be a CPU, general purpose processor, an FPGA, Microcontroller Unit(MCU)  

Response to Arguments
1.) Applicant’s amendment to claims 1 and 30 filed on 4/25/2022 regarding “detecting a touch operation from a user on a power button; obtaining, in response to the touch operation; obtaining, by an operating system of the device, the authentication result from the fingerprint drive; and logging into the operating system and displaying an operating system desktop when the authentication result indicates that the fingerprint authentication succeeds” necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.) Claims 1, 6, 30, 35, 38 are rejected under 35 U.S.C. 103 as being unpatentable over US 9135495, Pope in view of IDS supplied reference, CN104834850, Kou

 	In regards to claim 1, Pope teaches a method for starting up a device, comprising: 
detecting a touch operation from a user on a power button(see US 9135495, Pope, col. 2, line 60-col. 3, line 2, where a fingerprint recognition circuit is configured to detect a fingerprint touch); 
obtaining, in response to the touch operation, fingerprint information from a fingerprint sensor integrated with the power button(see US 9135495, Pope, col. 6, lines 8-18, where in response to pressing a power-on button a fingerprint recognition sensor obtains a user’s fingerprint); saving the fingerprint information(see US 9135495, Pope, col. 5, lines 51-57, where a database is used to enroll[i.e. save] a user’s fingerprints);and
 in response to detecting that the power button is pressed within a first duration: 
triggering power-on of a central processing unit (CPU) of the device(see US 9135495, Pope, col. 6, lines 12-15, where a power-on sequence is triggered when a button is pressed); 
logging into the operating system and displaying an operating system desktop when the authentication result indicates that the fingerprint authentication succeeds(see US 9135495, Pope, col. 6, lines 8-18, where a startup sequence[i.e. log-on and desktop display] is initiated when a user is authenticated);
 	Pope does not teach loading a fingerprint drive of the device; 
obtaining, by the fingerprint drive, the fingerprint information; 
performing, by the fingerprint drive, fingerprint authentication on the fingerprint information to obtain an authentication result; 
obtaining, by an operating system of the device, the authentication result from the fingerprint drive 	However, Kou teaches loading a fingerprint drive of the device(see CN104834850, Kou, para. 0048, where the fingerprint processing module[i.e. drive] for acquiring[i.e. loaded] and storing the fingerprint information when powered on during the start process); 
obtaining, by the fingerprint drive, the fingerprint information(see CN104834850, Kou, para. 0048, where the fingerprint processing module[i.e. fingerprint drive] is configured to store fingerprint information); 
performing, by the fingerprint drive, fingerprint authentication on the fingerprint information to obtain an authentication result(see CN104834850, Kou, para. 0030 and 0031, where a controller, part of the fingerprint processing module, is configured to control the performance of fingerprint verification to determine if an account is logged in); 
obtaining, by an operating system of the device, the authentication result from the fingerprint drive(see CN104834850, Kou, para. 0031, where the controller provides fingerprint verification results). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Pope with the teaching of Kou because a user would have been motivated to enhance the fingerprint logon feature, taught by Pope, by providing automatic user account access, taught by Kou, in order to provide convenience to a user by reducing secondary operations required by the user to perform additional operations(see Kou, para. 0006)  
  
 	In regards to claim 6, the combination of Pope and Kou teach the method of claim 1, wherein the method further comprises, deleting the fingerprint information after a third 548716-v4/4747-110004Atty. Docket No. 4747-11000 (85371106US06)duration when a login setting of the device indicates that the device does not need to perform user identity authentication after startup , and wherein the third duration begins when loading a fingerprint drive is completed(see CN104834850, Kou, para. 0031 and 0049, where fingerprint authentication enables a user to login to an account without performing an fingerprint input again while only temporarily storing the first fingerprint information[i.e. preset time duration]).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Pope with the teaching of Kou because a user would have been motivated to enhance the fingerprint logon feature, taught by Pope, by providing automatic user account access, taught by Kou, in order to provide convenience to a user by reducing secondary operations required by the user to perform additional operations(see Kou, para. 0006) 

 	In regards to claim 30, Pope teaches a device, comprising: a power button,548716-v4/4747-110007Atty. Docket No. 4747-11000 (85371106US06) a fingerprint sensor integrated with the power button, a processor coupled to the power button and the fingerprint sensor (see US 9135495, Pope, col. 5, lines 58-67 and col. 6, lines 8-18, where a fingerprint recognition circuit is coupled to a button that transmits electrical signals to a processor, wherein the button may be part of a power-on sequence); and
 a memory coupled to the processor and storing instructions that (see US 9135495, Pope, col. 13, lines 43-60, where a computer system is configured to have non-transitory machine readable medium for storing instructions), when executed by the processor, cause the processor to be configured to: detect a touch operation from a user on the power button(see US 9135495, Pope, col. 2, line 60-col. 3, line 2, where a fingerprint recognition circuit is configured to detect a fingerprint touch);
obtain, in response to the touch operation, fingerprint information from the fingerprint sensor(see US 9135495, Pope, col. 6, lines 8-18, where in response to pressing a power-on button a fingerprint recognition sensor obtains a user’s fingerprint);
save the fingerprint information (see US 9135495, Pope, col. 5, lines 51-57, where a database is used to enroll[i.e. save] a user’s fingerprints); and 
 in response to detecting that the power button is pressed within a first duration: triggering power-on of a central processing unit (CPU) of the device(see US 9135495, Pope, col. 6, lines 12-15, where a power-on sequence is triggered when a button is pressed); and logging into the operating system and displaying an operating system desktop when the authentication result indicates that fingerprint authentication succeeds(see US 9135495, Pope, col. 6, lines 8-18, where a startup sequence[i.e. log-on and desktop display] is initiated when a user is authenticated);
 	Pope does not teach loading a fingerprint drive of the device; 
obtaining, by the fingerprint drive, the fingerprint information; 4Atty. Docket: 4747-11000 (85371106US06) 
performing, by the fingerprint drive, fingerprint authentication on the fingerprint information to obtain an authentication result; 
obtaining, by an operating system of the device, the authentication result from the fingerprint drive; 	However, Kou teaches loading a fingerprint drive of the device(see CN104834850, Kou, para. 0048, where the fingerprint processing module[i.e. drive] for acquiring[i.e. loaded] and storing the fingerprint information when powered on during the start process); 
obtaining, by the fingerprint drive, the fingerprint information(see CN104834850, Kou, para. 0048, where the fingerprint processing module[i.e. fingerprint drive] is configured to store fingerprint information); 4Atty. Docket: 4747-11000 (85371106US06) 
performing, by the fingerprint drive, fingerprint authentication on the fingerprint information to obtain an authentication result(see CN104834850, Kou, para. 0030 and 0031, where a controller, part of the fingerprint processing module, is configured to control the performance of fingerprint verification to determine if an account is logged in); 
obtaining, by an operating system of the device, the authentication result from the fingerprint drive(see CN104834850, Kou, para. 0031, where the controller provides fingerprint verification results). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Pope with the teaching of Kou because a user would have been motivated to enhance the fingerprint logon feature, taught by Pope, by providing automatic user account access, taught by Kou, in order to provide convenience to a user by reducing secondary operations required by the user to perform additional operations(see Kou, para. 0006)
 
In regards to claim 35, the combination of Pope and Kou teaches the device of claim 30, wherein the instructions further cause the processor to delete the fingerprint information after a third duration elapses when a login setting of the device indicates that the device does not need to perform user identity authentication after startup, and wherein the third duration starts when loading the fingerprint drive is complet(see CN104834850, Kou, para. 0031 and 0049, where fingerprint authentication enables a user to login to an account without performing an fingerprint input again while only temporarily storing the first fingerprint information[i.e. preset time duration]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Pope with the teaching of Kou because a user would have been motivated to enhance the fingerprint logon feature, taught by Pope, by providing automatic user account access, taught by Kou, in order to provide convenience to a user by reducing secondary operations required by the user to perform additional operations(see Kou, para. 0006)  

 	In regards to claim 38, Pope teaches a non-transitory computer-readable storage medium comprising instructions that, when executed by a device, cause the device to: 
detect a touch operation from a user on a power button(see US 9135495, Pope, col. 2, line 60-col. 3, line 2, where a fingerprint recognition circuit is configured to detect a fingerprint touch); 
obtain, in response to the touch operation, fingerprint information from a fingerprint sensor integrated with the power button(see US 9135495, Pope, col. 6, lines 8-18, where in response to pressing a power-on button a fingerprint recognition sensor obtains a user’s fingerprint); 6Atty. Docket: 4747-11000 (85371106US06) 
save the fingerprint information(see US 9135495, Pope, col. 5, lines 51-57, where a database is used to enroll[i.e. save] a user’s fingerprints); and 
in response to detecting that the power button is pressed within a first duration: 
triggering power-on of a central processing unit (CPU) of the device(see US 9135495, Pope, col. 6, lines 12-15, where a power-on sequence is triggered when a button is pressed); and 
logging into the operating system and displaying an operating system desktop when the authentication result indicates that fingerprint authentication succeeds(see US 9135495, Pope, col. 6, lines 8-18, where a startup sequence[i.e. log-on and desktop display] is initiated when a user is authenticated);  	Pope does not teach loading a fingerprint drive of the device; 
obtaining, by the fingerprint drive, the fingerprint information; 
performing, by the fingerprint drive, fingerprint authentication on the fingerprint information to obtain an authentication result; 
obtaining, by an operating system of the device, the authentication result from the fingerprint drive 	However, Kou teaches loading a fingerprint drive of the device(see CN104834850, Kou, para. 0048, where the fingerprint processing module[i.e. drive] for acquiring[i.e. loaded] and storing the fingerprint information when powered on during the start process); 
obtaining, by the fingerprint drive, the fingerprint information(see CN104834850, Kou, para. 0048, where the fingerprint processing module[i.e. fingerprint drive] is configured to store fingerprint information); 
performing, by the fingerprint drive, fingerprint authentication on the fingerprint information to obtain an authentication result(see CN104834850, Kou, para. 0030 and 0031, where a controller, part of the fingerprint processing module, is configured to control the performance of fingerprint verification to determine if an account is logged in); 
obtaining, by an operating system of the device, the authentication result from the fingerprint drive(see CN104834850, Kou, para. 0031, where the controller provides fingerprint verification results).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Pope with the teaching of Kou because a user would have been motivated to enhance the fingerprint logon feature, taught by Pope, by providing automatic user account access, taught by Kou, in order to provide convenience to a user by reducing secondary operations required by the user to perform additional operations(see Kou, para. 0006)


2.) Claims 2-5, 31-34, 36, 37, and 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over US 9135495, Pope in view of IDS supplied reference, CN104834850, Kou and further in view of US 20160026841, Merrell

 	In regards to claim 2, the combination of Pope and Kou teach the method of claim 1, wherein, saving the fingerprint information, the method further comprises: 
detecting whether the power button is pressed(see CN104834850, Kou, para. 0013, where a fingerprint button module detects when a button is pressed); and 
the combination of Pope and Kou do not teach deleting the fingerprint information when the power button is not pressed within the first duration, wherein the first duration begins when the fingerprint information is saved 	However, Merrell teaches deleting the fingerprint information when the power button is not pressed within the first duration, wherein the first duration begins when the fingerprint information is saved (see US 20160026841, Merrell, para. 0025 and 0090, where a timer is initiated after capturing fingerprint data. If the button is not pressed, the timer expires resulting in the deletion of the stored fingerprint data).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Pope Kou with the teaching of Merrell because a user would have been motivated to enhance the speed of performing the fingerprint authentication, taught by Kou, by using an auxiliary processor, taught by Merrell, for performing supplemental tasks(see Merrell, para. 0024)

 	In regards to claim 3, the combination of Pope, Kou and Merrell teach the method of claim 2, wherein detecting whether the power button is pressed comprises detecting whether a preset general purpose input/output (GPIO) interface on a mainboard of the device is set to a high level, and wherein when the device is in a sleep mode or a down mode and when the power button is pressed, 4, the preset GPIO interface is set from a low level to the high level(see US 20160026841, Merrell, para. 0086, where actuation of the interrupt control[i.e. button pressing], causes the state input/output to go high level [i.e. in reverse logic] and transitions from a low power sleep mode).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Pope Kou with the teaching of Merrell because a user would have been motivated to enhance the speed of performing the fingerprint authentication, taught by Kou, by using an auxiliary processor, taught by Merrell, for performing supplemental tasks(see Merrell, para. 0024)
 
 	In regards to claim 4, the combination of Pope and Kou teach the method of claim 1. The combination of Pope and Kou do not teach wherein after, saving the fingerprint information, the method further comprises deleting the fingerprint information when a fingerprint authentication request is not obtained within a second duration, and wherein the second duration begins when the fingerprint information is saved 	However, Merrell teaches wherein after, saving the fingerprint information, the method further comprises deleting the fingerprint information when a fingerprint authentication request is not obtained within a second duration, and wherein the second duration begins when the fingerprint information is saved (see US 20160026841, Merrell, para. 0108, where a fingerprint sensor initiates a timer and deletes the fingerprint data after expiration of the timer if an authentication has not been completed).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Pope Kou with the teaching of Merrell because a user would have been motivated to enhance the speed of performing the fingerprint authentication, taught by Kou, by using an auxiliary processor, taught by Merrell, for performing supplemental tasks(see Merrell, para. 0024)

 	In regards to claim 5, the combination of Pope and Kou teach the method of claim 1. Kou does not teach wherein after the fingerprint information is provided to perform the fingerprint authentication, the method further comprises deleting the fingerprint information 	However, Merrell teaches wherein after the fingerprint information is provided to perform the fingerprint authentication, the method further comprises deleting the fingerprint information (see US 20160026841, Merrell, para. 0108, where after comparing the 2nd object data[i.e. authentication], deleting a lesser quality object data).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Pope Kou with the teaching of Merrell because a user would have been motivated to enhance the speed of performing the fingerprint authentication, taught by Kou, by using an auxiliary processor, taught by Merrell, for performing supplemental tasks(see Merrell, para. 0024)

 	In regards to claim 31, the combination of Pope and Kou teach the device of claim 30, wherein the instructions further cause the processor to: 
Detect whether the power button is pressed(see CN104834850, Kou, para. 0013, where a fingerprint button module detects when a button is pressed); and
 the combination of Pope and Kou do not teach 548716-v4/4747-110008Atty. Docket No. 4747-11000 (85371106US06)delete the fingerprint information when the power button is not pressed within the first duration, wherein the first duration starts when the fingerprint information is saved 	However, Merrell teaches delete the fingerprint information when the power button is not pressed within the first duration, wherein the first duration starts when the fingerprint information is saved(see US 20160026841, Merrell, para. 0025 and 0090, where a timer is initiated after capturing fingerprint data. If the button is not pressed, the timer expires resulting in the deletion of the stored fingerprint data).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Pope Kou with the teaching of Merrell because a user would have been motivated to enhance the speed of performing the fingerprint authentication, taught by Kou, by using an auxiliary processor, taught by Merrell, for performing supplemental tasks(see Merrell, para. 0024) 

In regards to claim 32, the combination of Pope, Kou and Merrell teach the device of claim 31, wherein to detect whether the power button is pressed, the instructions further cause the processor to detect a preset general purpose input/output (GPIO) interface on a mainboard of the device is set to a high level(see US 20160026841, Merrell, para. 0086, where actuation of the interrupt control[i.e. button pressing], causes the state input/output to go high level [i.e. in reverse logic] and transitions from a low power sleep mode).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Pope Kou with the teaching of Merrell because a user would have been motivated to enhance the speed of performing the fingerprint authentication, taught by Kou, by using an auxiliary processor, taught by Merrell, for performing supplemental tasks(see Merrell, para. 0024)

 	In regards to claim 33, the combination of Pope and Kou teach the device of claim 30. The combination of Pope and Kou do not teach wherein the instructions further cause the processor to delete the fingerprint information when the fingerprint authentication request is not obtained within a preset duration, wherein the preset duration starts when the fingerprint information is saved 	However, Merrell teaches wherein the instructions further cause the processor to delete the fingerprint information when the fingerprint authentication request is not obtained within a second duration, and wherein the second duration starts when the fingerprint information is saved (see US 20160026841, Merrell, para. 0108, where a fingerprint sensor initiates a timer and deletes the fingerprint data after expiration of the timer if an authentication has not been completed). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Pope Kou with the teaching of Merrell because a user would have been motivated to enhance the speed of performing the fingerprint authentication, taught by Kou, by using an auxiliary processor, taught by Merrell, for performing supplemental tasks(see Merrell, para. 0024)  

 	In regards to claim 34, the combination of Pope and Kou teaches the device of claim 30. The combination of Pope and Kou do not teach wherein the instructions further cause the processor to delete the fingerprint 548716-v4/4747-110009Atty. Docket No. 4747-11000 (85371106US06) information after the fingerprint information is provided to perform the fingerprint authentication 	However, Merrell teaches wherein the instructions further cause the processor to delete the fingerprint 548716-v4/4747-110009Atty. Docket No. 4747-11000 (85371106US06) information after the fingerprint information is provided to perform the fingerprint authentication (see US 20160026841, Merrell, para. 0108, where after comparing the 2nd object data[i.e. authentication], deleting a lesser quality object data).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Pope Kou with the teaching of Merrell because a user would have been motivated to enhance the speed of performing the fingerprint authentication, taught by Kou, by using an auxiliary processor, taught by Merrell, for performing supplemental tasks(see Merrell, para. 0024)

 	In regards to claim 36, the combination of Pope, Kou and Merrell teach the device of claim 32, wherein when the device is in a sleep mode and when the power button is pressed, the preset GPIO interface is set from a low level to the high level(see US 20160026841, Merrell, para. 0086, where actuation of the interrupt control[i.e. button pressing], causes the state input/output to go high level [i.e. in reverse logic] and transitions from a low power sleep mode).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Pope Kou with the teaching of Merrell because a user would have been motivated to enhance the speed of performing the fingerprint authentication, taught by Kou, by using an auxiliary processor, taught by Merrell, for performing supplemental tasks(see Merrell, para. 0024)

In regards to claim 37, the combination of Pope, Kou and Merrell teach the device of claim 32, wherein when the device is in a down mode and when the power button is pressed, the preset GPIO interface is set from a low level to the high level(see US 20160026841, Merrell, para. 0086, where actuation of the interrupt control[i.e. button pressing], causes the state input/output to go high level [i.e. in reverse logic] and transitions from a low power sleep mode). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Pope Kou with the teaching of Merrell because a user would have been motivated to enhance the speed of performing the fingerprint authentication, taught by Kou, by using an auxiliary processor, taught by Merrell, for performing supplemental tasks(see Merrell, para. 0024)
 	In regards to claim 39, the combination of Pope and Kou teach the non-transitory computer-readable storage medium of claim 38, wherein the instructions further cause the device to: 
detect whether the power button is pressed(see CN104834850, Kou, para. 0013, where a fingerprint button module detects when a button is pressed); and the combination of Pope and Kou do not teach delete the fingerprint information when the power button is not pressed within the first duration, wherein the first duration begins when the fingerprint information is saved 	However, Merrell teaches delete the fingerprint information when the power button is not pressed within the first duration, wherein the first duration begins when the fingerprint information is saved(see US 20160026841, Merrell, para. 0025 and 0090, where a timer is initiated after capturing fingerprint data. If the button is not pressed, the timer expires resulting in the deletion of the stored fingerprint data).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Pope Kou with the teaching of Merrell because a user would have been motivated to enhance the speed of performing the fingerprint authentication, taught by Kou, by using an auxiliary processor, taught by Merrell, for performing supplemental tasks(see Merrell, para. 0024).  

 	In regards to claim 40, the combination of Pope, Kou, and Merrell teach the non-transitory computer-readable storage medium of claim 39, wherein detecting whether the power button is pressed comprises detecting whether a preset general purpose input/output (GPIO) interface on a mainboard of the device is set to a high level, and wherein when the device is in a sleep mode or a down mode and when the power button is pressed, the preset GPIO interface is set from a low level to the high level(see US 20160026841, Merrell, para. 0086, where actuation of the interrupt control[i.e. button pressing], causes the state input/output to go high level [i.e. in reverse logic] and transitions from a low power sleep mode).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Pope Kou with the teaching of Merrell because a user would have been motivated to enhance the speed of performing the fingerprint authentication, taught by Kou, by using an auxiliary processor, taught by Merrell, for performing supplemental tasks(see Merrell, para. 0024). 
 
 	In regards to claim 41, the combination of Pope and Kou teach the non-transitory computer-readable storage medium of claim 38. The combination of Pope and Kou do not teach wherein after saving the fingerprint information, the instructions further cause the device to delete the fingerprint information when a fingerprint authentication request is not obtained within a second duration, and wherein the second duration begins when the fingerprint information is saved 	However, Merrell teaches wherein after saving the fingerprint information, the instructions further cause the device to delete the fingerprint information when a fingerprint authentication request is not obtained within a second duration, and wherein the second duration begins when the fingerprint information is saved (see US 20160026841, Merrell, para. 0108, where a fingerprint sensor initiates a timer and deletes the fingerprint data after expiration of the timer if an authentication has not been completed).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Pope Kou with the teaching of Merrell because a user would have been motivated to enhance the speed of performing the fingerprint authentication, taught by Kou, by using an auxiliary processor, taught by Merrell, for performing supplemental tasks(see Merrell, para. 0024)
 	In regards to claim 42, the combination of Pope and Kou teach the non-transitory computer-readable storage medium of claim 38. The combination of Pope and Kou do not teach wherein after the fingerprint information is provided to perform the fingerprint authentication, the instructions further cause the device to delete the fingerprint information 	However, Merrell teaches wherein after the fingerprint information is provided to perform the fingerprint authentication, the instructions further cause the device to delete the fingerprint information(see US 20160026841, Merrell, para. 0025 and 0090, where a timer is initiated after capturing fingerprint data. If the button is not pressed, the timer expires resulting in the deletion of the stored fingerprint data).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Pope Kou with the teaching of Merrell because a user would have been motivated to enhance the speed of performing the fingerprint authentication, taught by Kou, by using an auxiliary processor, taught by Merrell, for performing supplemental tasks(see Merrell, para. 0024)
.  
 	In regards to claim 43, the combination of Pope and Merrell teach the non-transitory computer-readable storage medium of claim 38. The combination of Pope and Merrell do not teach wherein the instructions further cause the device to delete the fingerprint information after a third duration when a login setting of the device indicates that the device does not need to perform user identity authentication after startup, and wherein the third duration begins when loading the fingerprint drive is completed 	However, Merrell teaches wherein the instructions further cause the device to delete the fingerprint information after a third duration when a login setting of the device indicates that the device does not need to perform user identity authentication after startup, and wherein the third duration begins when loading the fingerprint drive is completed (see US 20160026841, Merrell, para. 0025 and 0090, where a timer is initiated after capturing fingerprint data. If the button is not pressed, the timer expires resulting in the deletion of the stored fingerprint data).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Pope Kou with the teaching of Merrell because a user would have been motivated to enhance the speed of performing the fingerprint authentication, taught by Kou, by using an auxiliary processor, taught by Merrell, for performing supplemental tasks(see Merrell, para. 0024). 	


CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438